It appears from the evidence that there are kinds of iron known in the market as No. 1 and No. 2 Poughkeepsie pig iron; and these kinds are distinguished from each other by the size of the granulation or crystallization — the former being softer and of coarser grain than the latter. It was these two kinds of iron which the plaintiff contracted to sell to the defendants. *Page 374 
The plaintiff did not warrant that the iron was fit for any particular purpose, or that it was of any particular quality.
If we assume that the plaintiff was bound to deliver merchantable qualities of Nos. 1 and 2 pig iron, it does not aid the defense, as there was no proof, certainly no uncontroverted proof, that the iron delivered was not merchantable. It would not make good stoves when mixed in the proportions of two-thirds of No. 1 and one-third of No. 2. And yet there is no proof that it would not make good stoves when mixed with other iron, or that it was not very useful and valuable for many other purposes besides the manufacture of stoves.
The justice who tried the cause having found the making of the contract, and that the plaintiff had fully performed it on his part, found all that it was important for either party that he should find; and his conclusion of law is fully sustained by the findings of fact and the evidence.
The judgment should, therefore, be affirmed, with costs.
All concur. LOTT, Ch. C., not sitting.
Judgment affirmed.